Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 1 of 14

 

(5. GISTR
IN THE UNITED STATES DISTRICT COURT 572i ¢7 3

FOR THE DISTRICT OF WYOMING (20.0 JAN 1S: PH 2: So

UNITED STATES OF AMERICA,

Plaintiff,

BRYAN CALLIER JONES,
(Counts | and 2)

JEFFREY ALLEN FILLERS,
(Counts | and 2)

GAVIN JAMES WATT,
(Count 1)

and

TODD DENNIS HARRIS,
(Count 1)

Defendants.

 

NANDO ADOT BEAT +
AMGANEL | GUIAING,U

~
E

nm _Zo-ce SENS

Ctl: 210U.S.C. §§ 846 and 841(a)(1)
and (b)(1)(A)
(Conspiracy to Distribute and
Manufacture Marijuana)

Ct2: 18U.S.C. § 1956(h)

(Conspiracy to Launder Monetary
Instruments )

Forfeiture Notice

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:

COUNT ONE

From January 2010, through and including December 6, 2019, in the District of Wyoming

and elsewhere, the Defendants, BRYAN CALLIER JONES, JEFFREY ALLEN FILLERS,

TODD DENNIS HARRIS, and GAVIN JAMES WATT, did knowingly, intentionally and

unlawfully combine, conspire, confederate, and agree together and with other persons known and

unknown to the Grand Jury to distribute and manufacture 1000 kilograms or more of marijuana, a

Schedule I controlled substance.

In violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A).
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 2 of 14

COUNT TWO

From January 2011, through and including December 6, 2019, in the District of Wyoming

and elsewhere, the Defendants, BRYAN CALLIER JONES and JEFFREY ALLEN FILLERS,

did knowingly and intentionally combine, conspire, confederate and agree with each other and

with other persons known and unknown to the Grand Jury, to commit offenses against the United

States in violation of Title 18 United States Code Section 1956 and Section 1957, to wit:

(A)

(B)

(C)

to knowingly conduct and attempt to conduct financial transactions affecting
interstate commerce, which involved the proceeds of a specified unlawful activity,
that is manufacture and distribute marijuana in violation of Title 21, United States
Code, Section 841(a)(1) and conspiracy to manufacture and distribute marijuana in
violation of Title 21, United States Code, Section 846, with the intent to promote
the carrying on of such specified unlawful activity, and that while conducting and
attempting to conduct such financial transactions knew that the property involved
in the financial transactions represented the proceeds of some form of unlawful
activity, in violation of Title 18, United States Code, Section 1956(a)(1)(A)(i);

to knowingly conduct and attempt to conduct financial transactions affecting
interstate commerce, which transactions involved the proceeds of specified
unlawful activity, that is manufacture and distribute marijuana in violation of Title

21, United States Code, Section 841(a)(1) and conspiracy to distribute and

manufacture marijuana in violation of Title 21, United States Code, Section 846,
knowing that the transactions were designed in whole or in part to conceal and
disguise the nature, location, source, ownership, and the control of the proceeds of
specified unlawful activity, and that while conducting and attempting to conduct
such financial transactions, knew that the property involved in the financial
transactions represented the proceeds of some form of unlawful activity in violation
of Title 18, United States Code, Section 1956(a)(1)(B)(i); and

to knowingly engage and attempt to engage in monetary transactions by, through
or to a financial institution, affecting interstate commerce, in criminally derived
property of a value greater than $10,000, such property having been derived from
a specified unlawful activity, that is manufacture and distribute marijuana in
violation of Title 21, United States Code, Section 841(a)(1) and conspiracy to
manufacture and distribute marijuana in violation of Title 21, United States Code,
Section 846, in violation of Title 18, United States Code, Section 1957.

All in violation of 18 U.S.C. § 1956(h).
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 3 of 14

FORFEITURE ALLEGATION I

1. The allegations contained in Counts One and Two of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeitures pursuant to the
provisions of Title 21, United States Code, Sections 853(a)(1), (a)(2) and (p).

2. Upon conviction of the violation alleged in Count One of this Indictment, the
Defendants, BRYAN CALLIER JONES, JEFFREY ALLEN FILLERS, GAVIN JAMES ~
WATT, and TODD DENNIS HARRIS, shall forfeit to the United States pursuant to Title 21,
United States Code, Section 853, any and all property, real or personal, constituting or derived
from any proceeds that the Defendants obtained, directly or indirectly, as a result of the violation
charged in Count 1 and any of the property, real or personal, used, or intended to be used, in any
manner or part, to commit and to facilitate the commission of the violation charged in Count 1,
including, but not limited to:

A. PERSONAL PROPERTY

1. 2017 White Ford Expedition, VIN: 1FMJK1MT3HEA83068

2. 2019 Black Tesla, Model X, VIN: 5YJXCBE24KF193043

B. REAL PROPERTY

1. 6586/6588/6900 Upper Cow Creek Road, Azalea, Oregon
That portion of the South half of the Northwest quarter, and the Southwest quarter
of Section 28, Township 31 South, Range 4 West, Willamette Meridian, Douglas
County, Oregon, lying Northerly and Westerly of the centerline of Cow Creek.
Excepting therefrom all that portion of the above described property lying
Southerly of the following described line: Beginning at a % inch iron pipe set in the

' West line of the above said Section 28 from which the Southwest corner of said

Section 28 bears South 2 degrees 09 minutes West 1060.75 feet; thence East 2105
feet, more or less, to the centerline of Cow Creek. Also excepting therefrom County

Road No. 36 and portions Deeded to Douglas County, by Recorder’s No. 83-9611,
84-10434, 86-14903, and 86-15532, Records of Douglas County, Oregon.
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 4 of 14

12959 Water Gap Road, Williams, Oregon

A parcel of land in the northeast quarter of the northeast quarter and the northwest
quarter of the southeast quarter of Section 2, Township 38 South, Range 5 west of
the Willamette Meridian, Josephine County, Oregon, being more particularly

' described as follows: beginning at the northeast corner of said northeast quarter

of the southwest quarter; thence west 40 feet to the east right of way line of Water
Gap Road; thence along said right of way line southerly 450 feet to the true point
of beginning; thence south 68 degrees 35’ east 320.00 feet; thence south 21 degrees
25’ west 210.00 feet; thence south 68 degrees 35’ east 250.00 feet; thence south 21
degrees 25’ west 290.00 feet; thence north 68 degrees 35’ west 600 feet, more or
less, to the easterly right of way line of Water Gap Road; thence along said right
of way line northerly 485 feet, more or less, back to the true point of beginning.

Parcels located in Debusk Estates, more specifically, lots 5, 10, 11, and 12

Situate in the 9" Civil District of Greene County, Tennessee, and being Lot Nos. 5,
10, 11, and 12 of Debusk Estates (a redivision of Lots 3 and 4 of the Burkey
Property), a plat of which is found of records in Plat Cabinet J, Slide 108,
Register’s Office for Greene County, Tennessee, to which reference is here made
for a more complete description. Being a portion of the property conveyed to
JEFFREY ALLEN FILLERS Homes, LLC by deed of Jackie L. Seaton and wife,
Melba Carlene Seaton, dated August 24, 2012, and recorded in Deed Book 515A,
page 1390. Register’s Office for Greene County, Tennessee.

C. UNITED STATES CURRENCY

1.

2.

3.

$4060.00 seized from 218 Pleasant Valley Estates Drive, Eureka, Missouri
$4,320.00 seized from 2385 Grand Teton Circle, Jackson, Wyoming

$29,100 seized from 12959 Water Gap Road, Williams, Oregon

D. UNITED STATES CURRENTY SEIZED FROM BANK ACCOUNTS

1.

U.S. currency in the amount of $21.00 contained in the First Community National
Bank Account Number XX1018

U.S. currency in the amount of $574.99 contained in the Bank of Jackson Hole
Account Number XX3342

U.S. currency in the amount of $6,108.37 contained in the First Community
National Bank Account Number XX3540

U.S. currency in the amount of $118,374.07, contained in the First Community
National Bank, Account Number XX5623
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 5 of 14

E. SUBSTITUTE ASSETS

In the event any of the foregoing property:

1. cannot be located upon the exercise of due diligence;
2. has been transferred or sold to, or deposited with, a third
party;

3. has been placed beyond the jurisdiction of the Court;

4, has been substantially diminished in value; or
5. has been commingled with other property which cannot be subdivided without
difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
incorporated by Title 18, to seek forfeiture of any other property of said defendant up to the value
of the forfeitable property.

This pursuant to Title 21, United States Code, Sections 853(a)(1), (a)(2) and (p).
FORFEITURE ALLEGATION II

1, The allegations contained in Counts One and Two of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of Title 18, United States Code, Section 982(a)(1).

2. Upon conviction of the violations alleged in Count Two of this Indictment
involving violations of Title 18, United States Code, Sections 1956(h) and 1957, the Defendants
BRYAN CALLIER JONES and JEFFREY ALLEN FILLERS shall forfeit to the United
States, pursuant to Title 18, United States Code, Section 982(a)(1) any and all of the Defendants’
right, title and interest in all property, real or personal, involved in such offense, or all property

traceable to such property, including, but not limited to:
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 6 of 14

A. PERSONAL PROPERTY

1.

2.

2017 White Ford Expedition, VIN: IFMJK1MT3HEA83068

2019 Black Tesla, Model X, VIN: SYTIXCBE24KF193043

B. REAL PROPERTY

1,

6586/6588/6900 Upper Cow Creek Road, Azalea, Oregon

That portion of the South half of the Northwest quarter, and the Southwest quarter
of Section 28, Township 31 South, Range 4 West, Willamette Meridian, Douglas
County, Oregon, lying Northerly and Westerly of the centerline of Cow Creek.
Excepting therefrom all that portion of the above described property lying
Southerly of the following described line: Beginning at a % inch iron pipe set in the
West line of the above said Section 28 from which the Southwest corner of said
Section 28 bears South 2 degrees 09 minutes West 1060.75 feet; thence East 2105
Jeet, more or less, to the centerline of Cow Creek. Also excepting therefrom County
Road No. 36 and portions Deeded to Douglas County, by Recorder’s No. 83-9611,
84-10434, 86-14903, and 86-15532, Records of Douglas County, Oregon.

12959 Water Gap Road, Williams, Oregon

‘A parcel of land in the northeast quarter of the northeast quarter and the northwest

quarter of the southeast quarter of Section 2, Township 38 South, Range 5 west of
the Willamette Meridian, Josephine County, Oregon, being more particularly

described as follows: beginning at the northeast corner of said northeast quarter
of the southwest quarter; thence west 40 feet to the east right of way line of Water

Gap Road, thence along said right of way line southerly 450 feet to the true point
of beginning; thence south 68 degrees 35’ east 320.00 feet; thence south 21 degrees

25’ west 210.00 feet; thence south 68 degrees 35’ east 250.00 feet; thence south 21

degrees 25’ west 290.00 feet; thence north 68 degrees 35’ west 600 feet, more or

less, to the easterly right of way line of Water Gap Road, thence along said right
of way line northerly 485 feet, more or less, back to the true point of beginning.

Parcels located in Debusk Estates, more specifically, lots 5, 10, 11, and 12

Situate in the 9" Civil District of Greene County, Tennessee, and being Lot Nos. 5,
10, Il, and 12 of Debusk Estates (a redivision of Lots 3 and 4 of the Burkey
Property), a plat of which is found of records in Plat Cabinet J, Slide 108,
Register’s Office for Greene County, Tennessee, to which reference is here made
for a more complete description. Being a portion of the property conveyed to
JEFFREY ALLEN FILLERS Homes, LLC by deed of Jackie L. Seaton and wife,
Melba Cariene Seaton, dated August 24, 2012, and recorded in Deed Book 515A,
page 1390. Register’s Office for Greene County, Tennessee.
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 7 of 14

C. UNITED STATES CURRENCY

1.

2.

3.

$4060.00 seized from 218 Pleasant Valley Estates Drive, Eureka, Missouri
$4,320.00 seized from 2385 Grand Teton Circle, Jackson, Wyoming

$29,100 seized from 12959 Water Gap Road, Williams, Oregon

D. UNITED STATES CURRENCY SEIZED FROM BANK ACCOUNTS

1.

U.S. currency in the amount of $21.00 contained in the First Community National
Bank Account Number XX1018

U.S. currency in the amount of $574.99 contained in the Bank of Jackson Hole
Account Number XX3342

U.S. currency in the amount of $6,108.37 contained in the First Community
National Bank Account Number XX3540

U.S. currency in the amount of $118,374.07, contained in the First Community
National Bank, Account Number XX5623

E. SUBSTITUTE ASSETS

In the event any of the foregoing property:

‘1.

2.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be subdivided without
difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

incorporated by Title 18, United States Code, Section 982(b), to seek forfeiture of any other

property of said defendant up to the value of the forfeitable property. —
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 8 of 14

This is pursuant to Title 21, United States Code, Section 853(p) and Title 18, United States
Code, Section 982(a)(1).

A TRUE BILL:
Ink Signature on File in Clerk’s Office

fb » FOREPERSON
f / /

ane’. KLAASSEN’

nited States Attorney

 
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 9 of 14

 

PENALTY SUMMARY

 

DEFENDANT NAME:

DATE:

INTERPRETER NEEDED:

VICTIM(S):

OFFENSE/PENALTIES:

TOTALS:

AGENT:

AUSA:

Ct: 1

Ct: 2

BRYAN CALLIER JONES
January 13, 2020
No

No

21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A)
(Conspiracy to Distribute Marijuana)

10 years to Life Imprisonment
Up To $10,000,000 Fine

5 Years Supervised Release
$100 Special Assessment

18 U.S.C. § 1956(h)
(Conspiracy to Launder Monetary Instruments )

0-20 Years Imprisonment

Fine Of $500,000 Or Twice The Value Of The Property
Involved In The Transaction Whichever Is Greater

3 Years Supervised Release

$100 Special Assessment

30 Years to Life Imprisonment

Fine Of $1,500,000 Or Twice The Value Of The Property
Involved In The Transaction Whichever Is Greater

3 Years Supervised Release

$200 Special Assessment

Justin C. Vanderbilt, DEA

Stephanie A. Hambrick, Assistant United States Attorney
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 10 of 14

ESTIMATED TIME OF
TRIAL: More than 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE: No

ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS: No
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 11 of 14

 

PENALTY SUMMARY

 

DEFENDANT NAME:

DATE:

INTERPRETER NEEDED:

VICTIM(S):

OFFENSE/PENALTIES:

TOTALS:

AGENT:

AUSA:

Ct: 1

Ct: 2

JEFFREY ALLEN FILLERS
January 13, 2020
No

No

21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A)
(Conspiracy to Distribute Marijuana)

10 years to Life Imprisonment
Up To $10,000,000 Fine

5 Years Supervised Release
$100 Special Assessment

18 U.S.C. § 1956(h)
(Conspiracy to Launder Monetary Instruments )

0-20 Years Imprisonment

Fine Of $500,000 Or Twice The Value Of The Property
Involved In The Transaction Whichever Is Greater

3 Years Supervised Release

$100 Special Assessment

30 Years to Life Imprisonment

Fine Of $1,500,000 Or Twice The Value Of The Property
Involved In The Transaction Whichever Is Greater

3 Years Supervised Release

$200 Special Assessment

Justin C. Vanderbilt, DEA

Stephanie A. Hambrick, Assistant United States Attorney
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 12 of 14

ESTIMATED TIME OF
TRIAL: More than 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE: No

ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS: No
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 13 of 14

 

 

PENALTY SUMMARY
DEFENDANT NAME: GAVIN JAMES WATT
DATE: January 13, 2020
INTERPRETER NEEDED: No
VICTIM(S): No
OFFENSE/PENALTIES:
Ct: 1 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A)
(Conspiracy to Distribute Marijuana)
10 years to Life Imprisonment
Up To $10,000,000 Fine
5 Years Supervised Release
$100 Special Assessment
AGENT: Justin C. Vanderbilt, DEA
AUSA: Stephanie A. Hambrick, Assistant United States Attorney
ESTIMATED TIME OF
TRIAL: More than 5 days
WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE: No
ARE THERE DETAINERS
FROM OTHER

JURISDICTIONS: No
Case 2:20-cr-00023-SWS Document 36 Filed 01/15/20 Page 14 of 14

 

 

PENALTY SUMMARY
DEFENDANT NAME: TODD DENNIS HARRIS
DATE: January 13, 2020
INTERPRETER NEEDED: No
VICTIM(S): No
OFFENSE/PENALTIES:
Ct:1 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A)
(Conspiracy to Distribute Marijuana)
10 years to Life Imprisonment
Up To $10,000,000 Fine
5 Years Supervised Release
$100 Special Assessment
AGENT: Justin C. Vanderbilt, DEA
AUSA: Stephanie A. Hambrick, Assistant United States Attorney
ESTIMATED TIME OF
TRIAL: More than 5 days
WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE: Yes
ARE THERE DETAINERS
FROM OTHER

JURISDICTIONS: No
